The State of TexasAppellee




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      July 27, 2015

                                  No. 04-15-00067-CR

                                 Juan Gabriel GARZA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 293rd Judicial District Court, Zavala County, Texas
                           Trial Court No. 13-06-03428-ZCR
                      Honorable Cynthia L. Muniz, Judge Presiding


                                     ORDER
       Appellant’s fourth motion for extension of time to file his brief is GRANTED.
Appellant’s brief was filed on July 24, 2015.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court